USCA11 Case: 20-13804    Date Filed: 05/19/2021    Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13804
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:20-cv-23440-BB



WILLIE FRANK WALKER,

                                                            Plaintiff-Appellant,

                                   versus

ATTORNEY GENERAL, STATE OF FLORIDA,
HERBERT ERVING WALKER, III,
in his personal and official capacity,

                                                          Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 19, 2021)

Before JILL PRYOR, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13804         Date Filed: 05/19/2021      Page: 2 of 5



       Willie Walker, proceeding pro se, appeals the district court’s sua sponte

dismissal of his civil complaint for lack of subject-matter jurisdiction and failure to

state a claim. The gist of his complaint was that, in his past state criminal case, the

state prosecutor failed to show that the state court had jurisdiction over him. On

appeal, Walker doesn’t challenge the district court’s finding that it lacked

jurisdiction to consider his complaint. Instead, he reiterates that Appellee Herbert

Walker, the prosecutor in his state-court case, violated his constitutional rights by

failing to answer his post-conviction jurisdictional challenges in that case. He

states that this failure deprived the state court of subject-matter jurisdiction and

references the Accardi doctrine1 as a source of relief. He doesn’t address Appellee

Ashley Moody’s involvement in the matter.

       We review de novo a district court’s dismissal of a complaint for lack of

subject-matter jurisdiction. Center v. Sec’y, Dep’t of Homeland Sec., 895 F.3d
1295, 1299 (11th Cir. 2018). The party asserting the claim bears the burden of

establishing federal subject matter jurisdiction. Williams v. Poarch Band of Creek

Indians, 839 F.3d 1312, 1314 (11th Cir. 2016). We also review de novo a district

court’s dismissal for failure to state a claim upon which relief can be granted.

Behrens v. Regier, 422 F.3d 1255, 1259 (11th Cir. 2005).


1
  The Accardi doctrine—derived from United States ex rel. Accardi v. Shaughnessy, 347 U.S.
260 (1954)—“stands for the unremarkable proposition that an agency must abide by its own
regulations,” Chevron Oil Co. v. Andrus, 588 F.2d 1383, 1386 (5th Cir. 1979).
                                              2
          USCA11 Case: 20-13804        Date Filed: 05/19/2021   Page: 3 of 5



      Courts should liberally construe pro se pleadings. Alba v. Montford, 517
F.3d 1249, 1252 (11th Cir. 2008). But courts can’t rewrite otherwise deficient

pleadings in order to sustain actions. Campbell v. Air Jamaica Ltd., 760 F.3d
1165, 1168–69 (11th Cir. 2014). And pro se litigants still must conform to

procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Federal courts may adjudicate cases only when both the Constitution and a

federal statute grant jurisdiction. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d
405, 409 (11th Cir. 1999). Courts have an independent obligation to inquire into

subject-matter jurisdiction. Id. at 410. If a court lacks subject-matter jurisdiction

over a claim, it must dismiss it. Fed. R. Civ. P. 12(h)(3).

      Under the Federal Rules of Civil Procedure, a pleading must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Generally, a complaint is not required to contain detailed

factual allegations, but “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up). The complaint must

contain enough facts to make a claim for relief plausible on its face—that is, the

factual content must allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Further, although pro se pleadings are liberally construed, they still


                                           3
            USCA11 Case: 20-13804           Date Filed: 05/19/2021        Page: 4 of 5



must suggest some factual basis for a claim. Jones v. Fla. Parole Comm’n, 787
F.3d 1105, 1107 (11th Cir. 2015).

       The district court properly dismissed Walker’s case because both his

complaint and his amended complaint failed to allege any basis for subject-matter

jurisdiction or relief. First, as to jurisdiction, Walker failed to allege diversity of

citizenship and, although he purported to travel under federal-question jurisdiction,

he failed to allege sufficient facts for the district court to assess whether it

possessed such jurisdiction. On appeal, he doesn’t direct our attention to any

federal cause of action authorizing his action against his state prosecutor for failing

to demonstrate that the state court had jurisdiction. We lack a general supervisory

power over state courts. Rogers v. McMullen, 673 F.2d 1185, 1188 (11th Cir.

1982). 2

       Second, even assuming jurisdiction existed, Walker failed to allege any clear

ground for relief. His threadbare assertion that Herbert Walker failed to answer his

jurisdictional challenges didn’t provide factual context from which the district




2
  Although Walker doesn’t claim to seek a writ of habeas corpus, the district court correctly
noted that he failed to allege that he exhausted state remedies, as he would be required to do if he
sought the writ. See 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 845
(1999).

                                                 4
            USCA11 Case: 20-13804           Date Filed: 05/19/2021        Page: 5 of 5



court could infer that Herbert Walker or Ashley Moody was liable for any

misconduct.3

       Accordingly, we AFFIRM.




3
 Walker’s reference to the Accardi doctrine doesn’t change this result. Walker didn’t allege a
violation of any specific rule or regulation or allege any action by a federal agency, so Accardi
provides no basis for relief. See Chevron, 588 F.2d at 1386.

                                                 5